Citation Nr: 1014203	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for major depressive disorder before February 3, 2009, and an 
initial rating higher than 30 percent from February 3, 2009. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and C. S. 

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
May 1979 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming which granted service connection for major 
depressive disorder secondary to the Veteran's right leg 
disabilities and assigned a 10 percent disability rating 
effective from the date of claim in July 2006.  A rating 
decision in August 2009 granted an increased disability 
rating of 30 percent effective February 3, 2009.  The Veteran 
seeks a higher disability rating and the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In March 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the claims file.

This case was previously before the Board in December 2008, 
when it was remanded for another VA psychiatric evaluation.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

From the date of service connection, major depressive 
disorder has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances in motivation and mood, 
impaired judgment, and difficulty in establishing and 
maintaining effective work and social relationships, but has 
not been shown to be productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
family, relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in July 2006.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial disability ratings have been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
initial higher ratings for major depressive disorder.  
Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in August 2006 and 
February 2009.  The reports of VA examinations contain 
sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence 
adequate for rating purposes.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Criteria for Rating Major Depressive Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication, 
merits a 10 percent disability rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events), is assigned 
a 30 percent disability rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships, is assigned a 50 percent disability rating. 



Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, merits a 70 percent 
disability rating.  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV).  A GAF score in the range 
of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score in the range of 
61 to 70 represents some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
of theft within the household), but generally functioning 
pretty well and having some meaningful interpersonal 
relationships.  DSM-IV; see 38 C.F.R. § 4.130.

While the GAF score is relevant evidence, this score alone is 
not controlling in rating a psychiatric disorder, rather the 
rating is determined by the application of the Rating 
Schedule, 38 C.F.R. Part 4, as explained above.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126.   

Facts

In July 2006, the Veteran gave a long history of chronic pain 
due to an in-service leg with subsequent surgeries.  He was 
homeless and had lost his job due to these injuries.  He 
complained of progressively worsening situational depression 
for at least a year due in part to his financial situation.  
On mental status examination, the Veteran was alert and 
oriented.  He was very depressed and his mood was anxious. 
The diagnosis was dysthymia secondary to chronic pain and the 
GAF score was 65.

On VA examination in August 2006, the Veteran complained of 
chronic pain in his right leg due to a motorcycle accident in 
service.  He also complained of symptoms such as poor sleep, 
poor appetite, hopelessness, transient suicidal thoughts 
without an intent or plan, anhedonia, lack of concentration, 
lack of motivation, and feelings of worthlessness, all of 
which were first manifest after he lost his job in December 
2004.  On mental status examination, he was alert and 
oriented.  His affect was flat. Insight, judgment, and 
concentration were good.  



The examiner indicated that the Veteran's reliability for 
employment would be occasionally moderately affected by his 
depression and his efficiency and productivity would be 
frequently moderately affected.  The Veteran was competent to 
manage his personal financial affairs and his ability to 
maintain activities of daily living was not impaired.  The 
GAF score was 62.

In September 2006, the Veteran was seen by his primary care 
physician and reported experiencing a great deal of anxiety 
and depression over the last year.  Ongoing psychiatric help 
was recommended. 

In November 2006, the Veteran was seen by his primary care 
physician and was extremely stressed and hyperactive.  He 
complained of sleep disturbance.  The diagnosis was 
depression with anxiety and hypertension due to anxiety.

In January 2007, the Veteran was seen in crisis intervention 
to address his depression and anxiety.  He denied suicidal 
ideation but was obviously anxious.  He complained of 
anxiousness for the past two to three weeks.  He stated that 
he was not sure why he had gone to the clinic, but had 
realized that he was unable to manage his moods and the 
feeling that he had lost control.  He stated that he could 
not be hospitalized for his mental health problems because he 
could not leave his wife.  

In September 2007, the Veteran's wife submitted a written 
statement.  She stated that the Veteran suffered from 
depressed mood, anxiety, nightly panic attacks which cause 
him to awaken from his sleep, mild memory loss, and a lack of 
motivation in regards to personal hygiene.  She stated that 
the Veteran showered only at her insistence and then only 
twice a week and that he seldom shaved.  He was not inclined 
to help around the house, although she was working full time 
and he was unemployed.  He had become cool and withdrawn 
towards her and the children and tended to simply watch 
television and stare into space.  He didn't want to leave the 
house or go anywhere and tended to cover up his anxiety with 
alcohol.  She indicated that she was writing the statement 
because the Veteran did not have the energy or cognitive 
reasoning skills to write a coherent letter and therefore she 
wrote all of his correspondence for him.

In March 2008, the Veteran testified that he was unemployed, 
was receiving treatment for depression, and was experiencing 
financial difficulties.  He stated that he experienced only 
two or three good days a month.  His wife testified that he 
had exhibited a decline in his cognitive abilities, had 
stopped taking care of himself to the point that she had to 
compel him to shower and brush his teeth, and that he had 
lost all interest in intimacy.  He either would not sleep at 
night because of nightmares or would sleep all day.  He had 
withdrawn from the family and was not eating well and didn't 
want to leave the house.

In May 2008, the Veteran was seen for complaints of anxiety 
and depression associated with his current life 
circumstances.  It was noted that the Veteran was casually 
dressed and made good eye contact, but had a flat affect.  
The GAF score was 46.

In May 2008, the Veteran was seen for progressive 
symptomatology with depression secondary to chronic pain 
disorder.  He reported getting progressively worse and was 
limited to only two or three days per month when he felt 
upbeat.  The rest of the time he was very depressed with loss 
of motivation, loss of structure, loss of focus, difficulty 
thinking, difficulty remembering, difficulty interacting with 
his family, loss of social interaction, sensation of feeling 
hopeless, helpless, and frustrated.  There were days when he 
did not even want to take a bath.  His appetite was very poor 
and he tended to eat just sugar.  He stated that he wanted to 
go back to school but could not find a way to finance it, 
although he was actually not motivated at all to do anything 
and had no will power.  

On mental status examination, the Veteran was alert and 
oriented, but his speech rate was slow, monotone, and not 
spontaneous.  His eye contact was intermittent and he was 
very depressed and frustrated with loss of motivation and 
loss of direction.  His thought content was very focused on 
his depression and his financial and social issues.  Memory 
was reasonably intact for simple instructions and his 
judgment was intact.  

The Veteran completed a psychiatric rating scale and had 
positive results for severe anxiety, moderately severe 
emotional withdrawal and conceptual disorganization, moderate 
to severe depression, and moderate blunted affect.  The GAF 
score was 60. 

In May 2009, the Veteran underwent a psychological evaluation 
in connection with his application for Social Security 
Disability benefits.  He reported that he had lost his last 
job in 2004 after he experienced depression, a decrease in 
motivation, and simply stopped caring.  His wife sat in on 
the session and reported that after his brain surgery he had 
lost a lot of cognitive functioning, was no longer able to 
balance a checkbook, had difficulty finding words, and his 
thoughts were "all over the place."  She reported that he 
was no longer active and outgoing but had to be dragged out 
of the home, had a tendency to forget items when he was 
shopping, and no longer cooked.  He had become more 
aggressive and forceful, had an increased temper, and was 
easily frustrated.  On mental status examination he showed 
mild agitation completing the history form and was fidgety 
during the clinical interview.  He put forth good effort on 
the memory testing but did become frustrated with his 
capabilities and tearful.  He described himself as depressed 
and unmotivated and reported that he sat in his chair all day 
watching television or sleeping.  He denied suicidal ideation 
or problems with his sleep patterns.  He reported having no 
motivation or energy as well as a loss of appetite.  He 
denied panic attacks or compulsive symptoms but had worries 
and concerns regarding money and was easily frustrated.  He 
reported feeling like a "complete failure."  His habits 
included showering two times a week and watching television 
all day.  He did not participate in any household chores, 
relying completely on his wife, and did not have any friends 
or associations with relatives.  

On psychological testing, the Veteran exhibited borderline 
working memory and a decreased capability of maintaining 
attention and concentration as the testing continued.  The 
examiner estimated average intellectual functioning and the 
capability to manage funds, although his frustration and 
inattention would likely keep him from processing data 
correctly.  

It was also the examiner's opinion that the Veteran would 
have deficits in understanding, carrying out, and remembering 
simple instructions and that his inattention was likely 
related to his major depressive issues, pain, and medication.  
The examiner also offered the opinion that the Veteran would 
display moderate problems dealing with supervision and 
coworkers due to his agitation and mood, and that his 
significant levels of pain would cause problems dealing with 
the pressures and changes that occur in a routine work 
setting.  He had noteworthy levels of depression which 
impacted his motivation and energy along with his opioid 
management of pain, and was dependent on his family to 
provide assistance in his daily routine.  He possessed 
minimal motivation or energy to make changes in his 
functioning.

In June 2009 the Veteran was notified that he had been 
awarded Social Security Disability benefits were awarded as 
of September 2007 based on limited use of his right leg, 
depression, cognitive disorder, and high blood pressure, and 
a disability onset date of June 16, 2004.

On VA examination in July 2009, the Veteran stated that he 
had been unemployed since 2004, had last worked in debris 
removal in Florida after a hurricane, and was unable to find 
employment due to poor performance in interviews, especially 
difficulty recalling basic information due to poor memory and 
difficulty finding words.  He also reported having a brain 
tumor surgically removed in 2000, and that his difficulty 
with memory and other cognitive functioning had worsened 
since that surgery.  He had subjective complaints of 
irritability and frustration, anhedonia, lack of libido, poor 
concentration, hopelessness, constant depressed mood, and 
sleeping as many as 12 or 13 hours a day.  On mental status 
examination he had good hygiene and was appropriately 
dressed, alert, and fully oriented.  He had difficulty with 
memory testing such as word recall and naming presidents and 
was unable to do simple arithmetic in his head.  The examiner 
offered the opinion that the Veteran continued to meet the 
criteria for major depressive disorder, which would result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of mood 
and motivation and impaired judgment.  However, the Veteran's 
depression did not render him unemployable. 

The Veteran also met the criteria for Cognitive Disorder NOS, 
secondary to the surgical removal of a brain tumor, which 
resulted in total occupational and social impairment due to 
confabulation, disorientation, and memory deficits.  The 
examiner noted that the Veteran was likely to experience poor 
concentration due to his depression and assigned a GAF score 
of 60 based on the depression alone, and a GAF score of 42 
when the cognitive disorder was included.

In February 2010, the Veteran's wife submitted a written 
statement in which she stated that the Veteran's depression 
and anxiety symptoms had increased and that he had stopped 
paying some bills, such as rent, and was double-paying 
others.  She specifically requested that an adjudication of 
benefits be completed as soon as possible because of the 
resulting financial hardship to the Veteran and his family.

Analysis

While the RO assigned initial staged ratings for major 
depressive disorder of 10 percent between the date of his 
claim in July 2006 and February 3, 2009, and 30 percent 
thereafter, after reviewing the record, the Board finds that 
the disability picture has been largely consistent throughout 
the entire appeals period.

On VA examination in August 2006, the Veteran complained of 
symptoms such as poor appetite, hopelessness, anhedonia, and 
lack of motivation, all of which demonstrate disturbances of 
motivation and mood.  In addition, the examiner specifically 
found that the Veteran's reliability and productivity would 
be affected by his depression.  In May 2009, the Social 
Security examiner noted that the Veteran's depression would 
cause deficits in understanding, carrying out, and 
remembering simple instructions, and that his motivation and 
energy were negatively impacted.  In July 2009, the VA 
examiner specifically found that the Veteran's major 
depressive disorder was manifested by reduced reliability and 
productivity in occupational and social impairment based on 
disturbances of motivation and mood and impaired judgment.

Therefore, based on this evidence, the Board finds that a 50 
percent disability rating is warranted for the Veteran's 
major depressive disorder from the date of his claim.

A rating in excess of 50 percent is not warranted, as the 
Veteran's disability picture as a result of his major 
depressive disorder is not more closely analogous to one of 
objective and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  In particular, while the Veteran's wife 
has asserted that he neglects his personal appearance and 
hygiene and there is certainly some evidence of difficulty 
relating to his family, the record does not indicate that the 
Veteran has symptoms of suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, impaired 
impulse control, or spatial disorientation.  Moreover, while 
the Board does note the GAF score of 46 assigned by the 
Veteran's mental health provider in May 2008, which is 
indicative of more serious symptoms, this isolated finding is 
incongruous when viewed in light of the other GAF scores of 
60 to 65, which have assigned relative to the Veteran's major 
depressive disorder throughout the appeals period.

In addition, the Board finds that while there is evidence in 
the record of significant cognitive impairments which render 
the Veteran totally occupationally and socially impaired, 
such impairments are attributable to the 2000 surgery to 
remove a ventricular brain tumor.  The VA examiner in July 
2009 differentiated between major depressive disorder to 
which a GAF score of 60 was assigned, and the cognitive 
disorder, to which a GAF score of 42 (a score comparable to 
that assigned in May 2008) was assigned, indicating that the 
Veteran was totally occupationally impaired as a result of 
the cognitive disability.  Therefore, the Board has 
specifically not considered any of the discussions of 
cognitive symptoms in evaluating the Veteran's service-
connected major depressive disorder.

Therefore, in light of the foregoing, an initial disability 
rating higher than 50 percent for major depressive disorder 
is not warranted.



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

While the record does indicate that the Veteran's disability 
has impacted his ability to work, the Board believes that 
such impact is more appropriately addressed in regards to the 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities 
addressed in the remand below.  Moreover, the rating criteria 
for major depressive disorder reasonably describe the 
Veteran's disability levels and symptomatology, and provide 
for higher ratings for more severe symptoms.  As the 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating of 50 percent for major 
depressive disorder is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

In order to make a determination on the claim for a total 
disability rating for compensation based on individual 
unemployability, current findings regarding the effects of 
the service-connected disabilities on the Veteran's ability 
to work are required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA examination 
to determine the effect that the 
service-connected disabilities of the 
lower extremities have on the Veteran's 
ability to work.  

The claims file should be made 
available to the examiner for review. 

2.  On completion of the above, 
adjudicate the claim for a total 
disability rating for compensation 
based on individual unemployability.  
If the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


